Citation Nr: 0024744	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  00-19 157	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


FINDING OF FACT

Following an award of past-due benefits, the Department of 
Veterans Affairs (VA) Regional Office (RO) referred this case 
to the Board of Veterans' Appeals (Board) for a decision on 
whether the attorney was eligible under 38 U.S.C.A. § 5904(d) 
for the payment of a fee from past-due benefits.  



CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement to attorney fees under 
direct payment contingency-fee agreements.  See 38 U.S.C.A. 
§§ 5904(d), 7104(a) (West 1991 & Supp. 2000); Scates v. 
Gober, No. 97-875 (U. S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1966 to April 1969.

This matter is before the Board following the issuance of a 
November 1999 rating decision which increased the rating for 
the veteran's post-traumatic stress disorder from 30 to 50 
percent, effective from September 10, 1998.  This award 
resulted in the payment of past-due benefits to the veteran.  

The veteran is represented by S. K. ("the attorney").  In a 
contingency fee agreement executed in 1998, the veteran 
retained the representational services of the attorney, and 
the parties agreed to a contingent legal fee of 20 percent of 
past-due benefits awarded.  The fee was to be paid by the VA 
directly to the attorney from any past-due benefits awarded 
on the basis of the veteran's claim.  

The August 2000 award letter reflects that 20 percent of the 
past-due benefits payable to the veteran were withheld 
pursuant to the fee agreement.

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(Court) held that 

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Slip op. at 4.

Consequently, it vacated the Board decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

This case is the same type of case as Scates.  Therefore, the 
Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).


ORDER

The matter before the Board is dismissed.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


